Exhibit 10.1

AIR PRODUCTS AND CHEMICALS, INC.

CORPORATE EXECUTIVE COMMITTEE

SEPARATION PROGRAM

As Amended Effective as of 1 December 2013



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE AND TERM OF PLAN

Section 1.01 Purpose. Air Products and Chemicals, Inc. hereby establishes the
Air Products and Chemicals, Inc. Corporate Executive Committee Separation
Program (the “Plan”) for the purpose of facilitating the planned separations of
Covered Executives (as defined below) and providing severance benefits to a
Covered Executive.

Section 1.02 Term of the Plan. The Plan, as set forth herein, was originally
effective July 17, 2003. This amendment and restatement of the Plan shall be
effective for a Termination of Employment occurring on or after 1 December 2013.
The Plan will continue until such time as the Committee (as defined below)
acting in its sole discretion, elects to modify, supersede or terminate the Plan
in accordance with, and subject to, the provisions of Article V.

ARTICLE II

DEFINITIONS

Section 2.01 “Administrator” shall mean the Committee or, to the extent the
Committee delegates its powers in accordance with Section 4.01, its delegate
with respect to matters so delegated.

Section 2.02 “Air Products” shall mean Air Products and Chemicals, Inc.

Section 2.03 “Annual Incentive Plan” shall mean the Air Products and Chemicals,
Inc. Annual Incentive Plan and/or any similar, successor or substitute
short-term bonus plan, program or pay practice.

Section 2.04 “Benefit” or “Benefits” shall mean any or all of the benefits that
a Covered Executive is entitled to receive pursuant to Sections 3.02, 3.03 and
3.04 of the Plan.

Section 2.05 “Board” means the Board of Directors of Air Products.

Section 2.06 “Cause” shall mean (a) the willful failure of a Covered Executive
to substantially perform his or her duties (other than any such failure due to
Disability), after a demand for substantial performance is delivered, which
demand shall identify the manner in which the Company believes that the Covered
Executive has not substantially performed his duties, (b) a Covered Executive’s
engaging in willful and serious misconduct that has caused or would reasonably
be expected to result in material injury to the Company or any of its
affiliates, (c) a Covered Executive’s conviction of, or entering a plea of nolo
contendere to, a crime that constitutes a felony, (d) a Covered Executive’s
engaging (i) in repeated acts of insubordination or (ii) an act of dishonesty,
or (e) violation by the Covered Executive of any provision of Company’s Code of
Conduct.

 

2



--------------------------------------------------------------------------------

Section 2.07 “CEO” shall mean the Chief Executive Officer of Air Products, or a
former chief executive officer of Air Products whose removal from such position
constituted Good Reason.

Section 2.08 “Change in Control” shall be as defined under the Company’s
standard change in control agreement for senior executives or, if applicable,
the change in control agreement that is in effect for a Covered Executive at the
time of the Change in Control.

Section 2.09 “Committee” shall mean the Management Development and Compensation
Committee of the Air Products Board of Directors, or such other person or
persons appointed by the Board of Directors of the Company, to act on behalf of
the Company with respect to the Plan as provided in the Plan.

Section 2.10 “Company” shall mean Air Products and any of its wholly or majority
owned subsidiaries and affiliates. The term “Company” shall include any
successor to Air Products such as a corporation succeeding to the business of
Air Products or any subsidiary, by merger, consolidation or liquidation, or
purchase of assets or stock or similar transaction.

Section 2.11 “Covered Executive” shall mean (a) the CEO and (b) each individual
who serves as a member of the Company’s Corporate Executive Committee at the
time of his or her Employment Termination Date; provided that, in the event an
individual is transferred from his or her position on the Corporate Executive
Committee during a planned transition period in anticipation of the individual’s
Termination of Employment, the Administrator may, in its discretion, determine
that such individual is a Covered Executive.

Section 2.12 “Disability” shall be as defined under the Company’s long-term
disability plan.

Section 2.13 “Employment Termination Date” shall mean the date on which a
Covered Executive incurs a Termination of Employment.

Section 2.14 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

Section 2.15 “Good Reason” shall mean the occurrence of any of the following
without a Covered Executive’s consent:

(a) A material adverse change in the Covered Executive’s position or office with
the Company, including, without limitation, dismissal of the Covered Executive
from membership on the Corporate Executive Committee and any successor senior
executive committee; or a material diminution in the Covered Executive’s duties,
reporting responsibilities and authority with the Company; or an assignment to
the Covered Executive of duties or responsibilities, which are materially
inconsistent with the Covered Executive’s status or position with the Company;
provided that, any of the foregoing in connection with termination of a Covered
Executive’s employment for Cause, Retirement or Disability shall not constitute
Good Reason;

 

3



--------------------------------------------------------------------------------

(b) Reduction of the Covered Executive’s Salary or failure by the Company to
pay, in substantially equal installments conforming with the Company’s normal
pay practices, the Covered Executive’s Salary; provided, however, that the
Company may reduce a Covered Executive’s Salary if such reduction is no less
favorable to the Covered Executive than the average annual percentage reduction
during the applicable Fiscal Year for all Highly Compensated Employees; provided
further that the Company may adjust its normal payroll practices with respect to
the payment of a Covered Executive’s Salary provided that such adjustment is
applicable to all Highly Compensated Employees;

(c) A material reduction in a Covered Executive’s annual incentive opportunities
under the Annual Incentive Plan without a corresponding increase in other
incentive compensation payable by the Company; provided, however, that the
Company may reduce a Covered Executive’s annual incentive opportunities under
the Annual Incentive Plan if such reduction is on a basis no less favorable to
the Covered Executive than the basis upon which the Company reduces the annual
incentive opportunities payable to all Highly Compensated Employees during the
applicable Fiscal Year;

(d) A material reduction in a Covered Executive’s aggregate Company provided
benefits under the Company’s employee pension benefit, life insurance, medical,
dental, health and accident, disability, severance and paid vacation plans,
programs and practices; provided however that the Company may reduce or adjust
the aggregate benefits payable to a Covered Executive if such reduction is on a
basis no less favorable to the Covered Executive than the basis on which the
Company reduces aggregate benefits payable with respect to Highly Compensated
Employees; or

(e) A requirement by the Company that a Covered Executive relocate his or her
principal place of employment by more than fifty (50) miles from the location in
effect immediately prior to the relocation.

Notwithstanding anything to the contrary contained herein, a Covered Executive’s
termination of employment will not be treated as for Good Reason as the result
of the occurrence of any event specified in the foregoing clauses (a) through
(f) (each such event, a “Good Reason Event”) unless, within 90 days following
the occurrence of such event, the Covered Executive provides written notice to
the Company of the occurrence of such event, which notice sets forth the exact
nature of the event and the conduct required to cure such event. The Company
will have 30 days from the receipt of such notice within which to cure such
event (such period, the “Cure Period”). If, during the Cure Period, such event
is remedied, the Covered Executive will not be permitted to terminate his or her
employment for Good Reason. If, at the end of the Cure Period, the Good Reason
Event has not been remedied, a Covered Executive’s voluntary termination will be
treated as for Good Reason during the 90-day period that follows the end of the
Cure Period. If a Covered Executive does not terminate employment during such
90-day period, the Covered Executive will not be permitted to terminate
employment and receive the payments and benefits set forth under this Agreement
as a result of such Good Reason Event.

 

4



--------------------------------------------------------------------------------

Section 2.16 “Highly Compensated Employee” shall mean the highest paid one
percent of employees of the Company together with all corporations,
partnerships, trusts, or other entities controlling, controlled by, or under
common control with, the Company.

Section 2.17 “Long-Term Incentive Plan” shall mean the Air Products and
Chemicals, Inc. Long-Term Incentive Plan, approved by Air Products’ shareholders
most recently on 28 January 2010, together with all predecessor and similar
successor or substitute intermediate and/or long-term incentive compensation
plan or program.

Section 2.18 “Pension Plans” shall mean, the Air Products and Chemicals, Inc.
Pension Plan for Salaried Employees, as amended from time to time together with
any similar, succeeding or substitute plan, and the Supplementary Pension Plan
of Air Products and Chemicals, Inc. as amended from time to time, together with
any similar, succeeding or substitute plan, and any private annuity or pension
agreement between the Covered Executive and the Company.

Section 2.19 “Plan” shall mean the Air Products and Chemicals, Inc. Corporate
Executive Committee Separation Program, as set forth herein, and as the same may
from time to time be amended.

Section 2.20 “Retirement Savings Plan” shall mean the Air Products and
Chemicals, Inc. Retirement Savings Plan, as amended from time to time, together
with any similar, succeeding or substitute plan.

Section 2.21 “Plan Year” shall mean each period commencing on October 1 during
which the Plan is in effect and ending on the subsequent September 30.

Section 2.22 “Salary” shall mean an amount equal to the annual rate of a Covered
Executive’s base salary payable to the Covered Executive in all capacities with
the Company and its Subsidiaries or affiliates for the Plan Year in which a
Covered Executive’s Employment Termination Date occurs.

Section 2.23 “Savings Plans” shall mean the Retirement Savings Plan and the Air
Products and Chemicals, Inc. Deferred Compensation Plan, as amended from time to
time, together with any similar, succeeding or substitute plan.

Section 2.24 “Section 409A” shall mean Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder as in effect from time to
time.

Section 2.25 “Termination of Employment” shall mean termination of the active
employment relationship between a Covered Executive and the Company (a) by the
Company for reasons other than the Covered Executive’s death, Disability,
retirement after attaining age 65 or Cause or (b) by the Covered Executive for
Good Reason.

 

5



--------------------------------------------------------------------------------

ARTICLE III

ENTITLEMENT TO AND DESCRIPTION OF BENEFITS

Section 3.01 Earned Salary; Accrued Vacation. Upon a Covered Executive’s
Termination of Employment, the Company shall pay to the Covered Executive, as
soon as practicable but no later than 30 days after the Covered Executive’s
Employment Termination Date, the Covered Executive’s (i) Salary, to the extent
earned but unpaid as of the Employment Termination Date, and (ii) vacation pay
accrued through the Employment Termination Date. The Covered Executive shall
also be entitled to business expenses incurred but unreimbursed as of the
Employment Termination Date, earned but unpaid bonuses, and other benefits
accrued under the Company’s benefit plans as of the Employment Termination Date;
provided that such amounts shall be paid to the Covered Executive in accordance
with the applicable Company plan, program or policy.

Section 3.02 Cash Benefits. Upon a Covered Executive’s Termination of Employment
and the Covered Executive’s satisfaction of the conditions specified in
Section 3.05 of the Plan, the Covered Executive shall be entitled to receive the
following Benefits, as well as the Benefits specified in Sections 3.03 and 3.04:

(a) A lump sum cash severance payment equal to one times (in the case of the
CEO, two times) the sum of: (I) the Covered Executive’s Salary and (II) the
average of the Annual Incentive Plan awards received by the Covered Executive
for the three fiscal years for which his or her Annual Incentive Plan awards
were the highest of the last five years (or, if less, the number of fiscal years
for which the Covered Executive has received Annual Incentive Plan awards).

(b) A lump sum cash payment which shall be equal to the product of: (I) the
average of the Annual Incentive Plan awards received by the Covered Executive
for the three fiscal years for which his or her Annual Incentive Plan awards
were the highest of the last five years (or, if less, the number of fiscal years
for which the Covered Executive has received Annual Incentive Plan awards) and
(II) a fraction, the numerator of which is the number of days in the current
Plan Year through the Covered Executive’s Employment Termination Date, and the
denominator of which is 365.

(c) (i) If the Covered Executive is a participant in the Pension Plans and is
not a Core Contribution Participant under the Retirement Savings Plan, a lump
sum cash payment equal to the difference between the actuarial present values as
of the Employment Termination Date of:

(A) The Covered Executive’s accrued vested pension benefits under the Pension
Plans, calculated assuming that payment of the benefits will commence in the
form of a straight life annuity on the earliest date on which the Covered
Executive could commence payment if he or she is eligible for an early
retirement subsidy on any portion of his or her accrued benefits on the
Employment Termination Date, or on the first day of the month after the Covered
Executive attains age 65 if he or she is not; and

 

6



--------------------------------------------------------------------------------

(B) The Covered Executive’s accrued vested pension benefits under the Pension
Plans calculated by adding one year (in the case of the CEO, two years) of
service to the actual service credited under such plans for benefit accrual and
vesting purposes and including any early retirement subsidy available under the
Pension Plans for which the Covered Executive is not eligible due to termination
before satisfying age and service requirements for such subsidy, and assuming
that the Covered Executive’s benefit will commence in the form of a straight
life annuity on the earliest date on which he or she could retire and commence a
benefit under the Pension Plans.

For purposes of calculating the actuarial present values of (A) and (B) above,
the interest rate shall be the average of the average monthly yields for
municipal bonds published monthly by Moody’s Investors’ Service Inc. for the
three months immediately preceding the Employment Termination Date and the life
expectancy assumptions shall be those most frequently used by the Pension Plans’
actuaries for other purposes. The calculation of the pension payment described
in this subparagraph shall be made by a nationally recognized firm of enrolled
actuaries acceptable to the Covered Executive and the Company. The Company shall
pay the reasonable fees and expenses of such actuarial firm. The calculation
made by such actuarial firm shall be binding on the Covered Executive and the
Company.

(ii) If the Covered Executive is a Core Contribution Participant in the
Retirement Savings Plan, a lump sum cash payment (in lieu of the payment
described in clause (i) above) equal to the sum of: (A) the Company Core
Contributions and Core Credits (as defined in the Savings Plans) that the
Covered Executive would have received under the Savings Plans during the
one-year period (in the case of the CEO, two-year period) following the
Employment Termination Date assuming that (I) the Covered Executive remained
actively employed by the Company during such period, (II) the Covered
Executive’s Salary continued at the higher of the rate in effect on the
Employment Termination Date or the rate in effect immediately prior to any
purported reduction in the Covered Executive’s Salary constituting Good Reason,
and (III) the Covered Executive’s Annual Incentive Plan awards were equal in
amount to the higher of the most recent award received prior to the Employment
Termination Date and the average of the awards available to the Covered
Executive under the Annual Incentive Plan during and/or for each of the three
immediately preceding Fiscal Years; provided that the amount payable to the
Covered Executive under this clause (c) shall in no event include any Company
matching contributions or credits on such Company Core Contributions or Core
Credits; and (B) any early retirement subsidy available under the Pension Plans
(as in effect immediately prior to the beginning of the Contract Period) for
which the Covered Executive is not eligible solely due to termination before
satisfying

 

7



--------------------------------------------------------------------------------

age and service requirements for such subsidy and assuming that his or her
benefit under the Pension Plans will commence in the form of a straight life
annuity on the later of the Employment Termination Date or the date on which he
or she could retire and commence a benefit and otherwise calculated on the basis
of the assumptions describe in clause (i) above.

Section 3.03 Non-Cash Benefits. In addition to the Benefits provided under
Section 3.02, a Covered Executive shall receive, subject to the Covered
Executive’s satisfaction of the conditions specified in Section 3.05 of the
Plan, the following additional benefits:

(a) If the Covered Executive is covered under any of the Company’s group medical
and dental plans as of the Employment Termination Date, and the Covered
Executive is eligible for and timely elects continuation coverage under such
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will pay the cost of such COBRA coverage on behalf of the
Covered Executive, and each of his dependents who were covered under such
medical and dental plans as of the Employment Termination Date and who are
qualified beneficiaries under COBRA, for twelve months following the Employment
Termination Date. Notwithstanding the preceding sentence, to the extent that any
Covered Executive is eligible to commence retiree medical benefits under the
Company’s group medical plan on the Employment Termination Date, the preceding
sentence shall not apply to such Covered Executive with respect to such plan and
shall not affect the Covered Executive’s entitlement to retiree medical benefits
under the terms and conditions of such plan.

(b) Outplacement assistance at times and locations that are convenient to the
Covered Executive; provided that such outplacement services will be provided for
a period of no more than 12 months following the Employment Termination Date.

Section 3.04 Long-Term Incentive Plan Benefits. In addition to the Benefits
payable under Sections 3.02 and 3.03, a Covered Executive’s Long-Term Incentive
Plan awards shall, subject to the Covered Executive’s satisfaction of the
conditions specified in Section 3.05 of the Plan, be treated in accordance with
this Section 3.04.

(a) (i) All stock options and stock appreciation rights that are exercisable as
of the Covered Executive’s Employment Termination Date shall continue to be
exercisable following such Employment Termination Date and shall remain
exercisable for the remainder of the term applicable to the stock option or
stock appreciation right. All stock options and stock appreciation rights that
are not exercisable as of the Covered Executive’s Employment Termination Date
shall automatically terminate as of the Employment Termination Date.

(ii) All unearned performance shares and other awards with performance-based
vesting shall vest as of the Covered Executive’s Employment Termination Date in
an amount to be determined by multiplying (A) the number of shares or units that
would have been earned by the Covered Executive under each such award at the
level of performance determined by the Committee at the end of the applicable
performance cycle for other senior executives of the

 

8



--------------------------------------------------------------------------------

Company by (B) a fraction, the numerator of which is the number of full months
that have elapsed between the beginning of the applicable performance period and
the Covered Executive’s Employment Termination Date and the denominator of which
is the number of full months in such performance period. Payments in respect of
such vested awards shall be made within 30 days of the Committee’s decision, or,
if later, as soon as permissible under Section 409A.

(iii) All other awards, including deferred stock units (other than deferred
stock units that vest under the Long-Term Incentive Plan or the applicable award
agreement upon a Covered Executive’s death, disability or retirement) and
restricted stock, that are subject to time-based vesting or other
non-performance based conditions shall vest as of the Covered Executive’s
Employment Termination Date in an amount determined by multiplying (A) the
number of shares or units that are subject to the award by (B) a fraction, the
numerator of which is the number of full months that shall have elapsed since
the beginning of the applicable vesting period and the denominator of which is
the number of full months in the vesting period. Deferred stock units and
restricted stock that become vested under the Long-Term Incentive Plan or
applicable award agreement upon a Covered Executive’s death, disability or
retirement shall become fully vested on the Covered Executive’s Employment
Termination Date. Payments in respect of such vested awards shall be made on the
day after the Release Effective Date (as defined below) or, if later, as soon as
permissible under Section 409A.

(b) For purposes of this Section 3.04, fractional shares of Common Stock shall
be rounded up to the next highest whole share of stock.

(c) Notwithstanding anything herein to the contrary, the treatment of Long-Term
Incentive Plan awards held by a Covered Executive whose Termination of
Employment is a Retirement (as defined in the Long-Term Incentive Plan) shall be
determined under the Long-Term Incentive Plan and applicable award agreement
(and not under this Section 3.04) to the extent determined by the Committee on
the Covered Executive’s Employment Termination Date to be more favorable to the
Covered Executive.

(d) Notwithstanding anything herein to the contrary, in the event a Covered
Executive other than the CEO, who was a member of the Company’s Corporate
Executive Committee as of 1 December 2013 and had been a member of such
Committee for at least one year as of such date, has an Employment Termination
Date between 1 December 2013 and 31 January 2016, his outstanding Long-Term
Incentive Plan awards shall be treated in accordance with the following:

(i) All stock options and stock appreciation rights which are outstanding as of
the Covered Executive’s Employment Termination Date will immediately vest and
shall be or become exercisable on the same terms as if the Covered Executive had
remained actively employed by the Company following the Employment Termination
Date for the full term;

 

9



--------------------------------------------------------------------------------

(ii) All outstanding unvested performance shares or other awards with
performance-based vesting conditions shall vest as of the Employment Termination
Date and be earned at a level consistent with the earn out determination made on
behalf of the Company for other senior executives for the relevant award cycle,
and payments in respect of such awards shall be made at the end of the deferral
period for the awards under the terms of the award or, if later, as soon as
permissible under Section 409A;

(iii) All outstanding restricted stock shall immediately vest and the number of
shares of restricted stock held by the Covered Executive shall be reduced to
satisfy any tax withholding obligations with respect to the vesting of the
restricted stock; and all restrictions applicable to the remaining shares of
restricted stock will lapse at the end of the Restriction Period provided under
the terms of the award;

(iv) All other outstanding awards, including career shares, deferred performance
shares and restricted stock units, that are subject to time-based vesting or
other non-performance-based conditions, shall be fully vested as of the
Employment Termination Date and payments in respect thereof shall be made at the
time provided for payment of vested awards under the terms of the award or, if
later, as soon as permissible under Section 409A;

provided that, for purposes of this subsection 3.04(d), Good Reason shall not
include:

(i) a requirement by the Company that a Covered Executive relocate his or her
principal place of employment by more than fifty (50) miles from the location in
effect immediately prior to the relocation;

(ii) a change in position, office, duties, reporting responsibilities, or
authority of a Covered Executive if, in his new role, the Covered Executive
continues to perform a significant policy making function at the enterprise
level for the Company and serve on the Corporate Executive Committee or any
successor senior executive committee;

(iii) the reassignment of responsibility for the Human Resources organization to
a person other than the Senior Vice President, General Counsel, and Chief
Administrative Officer, or the reassignment of the position of China President
to a person other than the Senior Vice President and General Manager – Tonnage
Gases, Equipment and Energy and China President; or

(iv) discontinuation of international assignment benefits and payments upon
termination of an international assignment if occurring at a time and in a
manner consistent with the Company’s International Assignment Policy as in
effect on 1 December 2013.

Section 3.05 Conditions to Entitlement to Benefit. To be eligible to receive any
Benefits under the Plan after the Covered Executive’s Employment Termination
Date has been set, a Covered Executive must (a) continue in his then current
office and perform such duties for

 

10



--------------------------------------------------------------------------------

the Company as are typically related to the Covered Executive’s position (or
such other position as the Board reasonably requests) including identifying,
recruiting and/or transitioning the Covered Executive’s successor, in all events
performing all assigned duties in the manner reasonably directed by the CEO in
his sole discretion, or if the CEO is the Covered Executive, by the Board in its
sole discretion, and cease his employment on the Employment Termination Date;
(b) prior to the 60th day following the Employment Termination Date, execute a
release and discharge of the Company, in substantially the form attached hereto
as Appendix A with such changes therein as the Administrator shall determine, in
his discretion, acting on behalf of the Company, from any and all claims,
demands or causes of action (other than as provided in said Appendix A) and such
release must become effective and irrevocable prior to the 60th day following
the Employment Termination Date (such 60th day, the “Release Effective Date”);
and (c) prior to the Release Effective Date, execute a noncompetition,
nonsolicitation, and nondisparagement agreement that extends for the two-year
period following the Covered Executive’s Employment Termination Date in
substantially the form attached hereto as Appendix B, with such changes therein
as the Administrator shall determine, in his discretion, acting on behalf of the
Company. No Benefits due hereunder shall be paid to a Covered Executive who has
not complied in all respects with the requirements of this Section 3.05.

Section 3.06 Method of Payment. Benefits under the Plan shall be paid as
follows:

(a) The cash Benefits determined pursuant to Section 3.02 hereof shall be paid
in a lump sum, subject to all employment and withholding taxes applicable to the
type of payments made. Such payments shall be made on the day after the Covered
Executive’s Release Effective Date.

(b) The non-cash Benefits described in Section 3.03 shall be provided after the
Employment Termination Date in accordance with the applicable Company plan,
program or policy; provided that if the Covered Executive fails to comply with
all of the conditions set forth in Section 3.05, the Covered Executive shall be
required to repay to the Company in cash within five (5) business days after
written demand is made therefor by the Company, an amount equal to the value of
any Benefit received under Section 3.03.

(c) Long-Term Incentive Plan awards referred to in Section 3.04 will be paid on
the later of the date contemplated under the applicable award agreement and the
date (if any) provided for under Section 3.04; provided that payment shall be
made in accordance with the applicable award agreement to the extent required to
avoid taxes or penalties under Section 409A.

Section 3.07 Death or Disability. If a Covered Executive incurs Disability or
dies before the Employment Termination Date has been set, no Plan payments or
other benefits will be due and owing to the Covered Executive or, in the case of
his death, to his estate or beneficiary.

If a Covered Executive incurs Disability or dies after his Employment
Termination Date has been set but not attained, the Administrator shall cause
any Benefits due under the Plan to be paid to the Covered Executive or, in the
case of his death, to the Covered Executive’s

 

11



--------------------------------------------------------------------------------

Designated Beneficiary as defined in the Long-Term Incentive Plan; provided,
however, that if the Covered Executive dies after he has retired prior to
attaining the Employment Termination Date, no Benefits shall be due and owing
under the Plan to the Covered Executive’s designated beneficiary, his estate, or
any other person. For this purpose, “retire” means to have separated from
employment and begun to receive an immediate pension benefit under a
Company-sponsored defined benefit pension plan.

Section 3.08 Change in Control. In the event of a Change in Control of the
Company, the change in control agreement applicable to the Covered Executive
shall continue in full force and effect and the Plan shall be null and void;
and, if the Change in Control occurs after the Employment Termination Date has
been set but before the Employment Termination Date, the change in control
agreement applicable to the Covered Executive shall continue in full force and
effect and the Employment Termination Date under the Plan shall be treated under
the change in control agreement as the Covered Executive’s “Termination Date”
for other than death, “Disability” or “Cause”, as such terms appearing in
quotations are defined in the change in control agreement, and the Plan shall be
null and void.

ARTICLE IV

ADMINISTRATION

Section 4.01 Authority and Duties. It shall be the duty of the Administrator, on
the basis of information supplied by the Company, to determine the entitlement
of each Covered Executive to Benefits under the Plan and to approve the amount
of the cash Benefits payable to each such Covered Executive. The Company shall
make such payments as the Administrator determines to be due to Covered
Executives. The Administrator shall have the full power and authority to
(a) determine whether a Covered Executive’s termination of employment with the
Company constitutes a Termination of Employment for purposes of the Plan and
(b) construe, interpret and administer the Plan, to correct deficiencies
therein, and to supply omissions. All decisions, actions, and interpretations of
the Administrator shall be final, binding, and conclusive upon the parties. The
Committee may delegate to appropriate Company officers its authority and its
duties as it shall deem appropriate in its sole discretion, and the actions of
such person or persons shall have the same force and effect as any action of the
Committee in respect of the Plan (other than any action by such person or
persons to delegate the Committee’s duties or authority hereunder); provided,
however, that the Committee shall retain authority to approve any payments to
persons who are treated as executive officers of the Company for U.S. securities
law purposes.

Section 4.02 Expenses of the Administrator. All reasonable expenses of the
Administrator shall be paid or reimbursed by the Company upon proper
documentation. The Company shall indemnify and defend the Administrator against
personal liability for actions taken in good faith in the discharge of its
duties hereunder.

Section 4.03 Actions of the Administrator. Whenever a determination is required
of the Administrator under the Plan, such determination shall be made solely at
the discretion of the Administrator. In addition, the exercise of discretion by
the Administrator need not be uniformly applied to similarly situated Covered
Executives and shall be final and binding on each Covered Executive or
beneficiary(ies) to whom the determination is directed.

 

12



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENT AND TERMINATION

The Company, acting through the Committee, retains the right, at any time and
from time to time, to amend, suspend, or terminate the Plan in whole or in part,
for any reason, and, except as provided below, without either the consent of or
the prior notification to any Covered Executive. Notwithstanding the foregoing
and except as specifically provided under Section 7.12(d), no such amendment,
suspension or termination shall (a) give the Company the right to recover any
amount paid to a Covered Executive prior to the date of such action, (b) cause
the cessation and discontinuance of payments of Benefits to any person or
persons under the Plan already receiving Benefits, or (c) be effective to
terminate or reduce the Benefits or prospective Benefits of any Covered
Executive whose Employment Termination Date has been set as of the date of such
amendment, suspension or termination (unless the express written consent of the
Covered Executive has been obtained with respect thereto).

ARTICLE VI

DUTIES OF THE COMPANY

Section 6.01 Records. The Company shall supply to the Administrator all records
and information necessary to the performance of the Administrator’s duties.

Section 6.02 Discretion. Any decisions, actions or interpretations to be made
under the Plan by the Board, the Committee, the Company, or the Administrator,
acting on behalf of the Company, shall be made in its or their respective sole
discretion, not in any fiduciary capacity and need not be uniformly applied to
similarly situated individuals and shall be final, binding and conclusive upon
all parties.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Nonalienation of Benefits. None of the payments, Benefits or rights
of any Covered Executive shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, Benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Covered
Executive. No Covered Executive shall have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the Benefits or payments which he may
expect to receive, contingently or otherwise, under the Plan.

Section 7.02 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any Benefits shall be construed as giving any Covered
Executive, or any person whosoever, the right to be retained in the service of
the Company, and all Covered Executives shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

 

13



--------------------------------------------------------------------------------

Section 7.03 Entire Agreement. Except as may be provided in a change in control
agreement that is in effect for a Covered Executive at the time of a Change in
Control between the Company and a Covered Executive, this Plan document, as it
may be amended by the Committee, and the documents specifically referenced
herein, or in such amendment, shall constitute the entire agreement between the
Company and the Covered Executive with respect to the Benefits promised
hereunder and no other agreements, representations, oral or otherwise, express
or implied, with respect to such Benefits or any severance benefits shall be
binding on the Company.

Section 7.04 Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.

Section 7.05 Successors, Heirs, Assigns, and Personal Representatives. The Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Covered Executive, present and future.

Section 7.06 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

Section 7.07 Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter;
the singular shall include the plural, and vice-versa.

Section 7.08 Unfunded Plan. The Plan shall not be funded. The Company may, but
shall not be required to, set aside or earmark an amount necessary to provide
the Benefits specified herein (including the establishment of trusts). In any
event, no Covered Executive shall have any right to, or interest in, any assets
of the Company.

Section 7.09 Payments to Incompetent Persons, Etc. Any Benefit payable to or for
the Benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Administrator
and all other parties with respect thereto.

Section 7.10 Lost Payees. A Benefit shall be deemed forfeited if the
Administrator is unable to locate a Covered Executive to whom a Benefit is due.
Such Benefit shall be reinstated if application is made by the Covered Executive
for the forfeited Benefit while the Plan is in operation.

Section 7.11 Controlling Law and Nature of Plan. The Plan shall be construed and
enforced according to the laws of the Commonwealth of Pennsylvania to the extent
not preempted by Federal law. The Plan is not intended to be included in the
definitions of “employee pension benefit plan” and “pension plan” set forth
under Section 3(2) of the

 

14



--------------------------------------------------------------------------------

Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Rather,
the Plan is intended to meet the descriptive requirements of a plan constituting
a “severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations,
Section 2510.3-2(b).

Section 7.12 Section 409A.

(a) It is intended that the provisions of this Plan comply with Section 409A,
and all provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A.

(b) Neither the Covered Executive nor any of the Covered Executive’s creditors
or beneficiaries shall have the right to subject any deferred compensation
(within the meaning of Section 409A) payable under this Plan or under any other
plan, policy, arrangement or agreement of or with the Company or any of its
affiliates (this Plan and such other plans, policies, arrangements and
agreements, the “Company Plans”) to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to the Covered Executive or for the Covered Executive’s
benefit under any Company plan may not be reduced by, or offset against, any
amount owing by the Covered Executive to the Company or any of its affiliates.

(c) If, at the time of the Covered Executive’s separation from service (within
the meaning of Section 409A), (i) the Covered Executive shall be a specified
employee (within the meaning of Section 409A and using the indemnification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable under a Company
Plan constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay rule
as set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay such amount on the otherwise
scheduled payment date but shall instead accumulate such amount and pay it,
without interest, on the first business day after such six-month period.

(d) Notwithstanding any provision of this Plan or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this Plan and
any Company plan as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A. In any case, the Covered
Executive is solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on the Covered Executive for the Covered
Executive’s account in connection with any Company Plan (including any taxes and
penalties under Section 409A), and neither the Company nor any affiliate shall
have any obligation to indemnify or otherwise hold the Covered Executive
harmless from any or all of such taxes or penalties.

 

15



--------------------------------------------------------------------------------

APPENDIX A

GENERAL RELEASE

1. I,                     (the “Executive”), for and in consideration of
(a) certain severance benefits to be paid and provided to me by Air Products and
Chemicals, Inc. (the “Company”) under the Air Products and Chemicals, Inc.
Corporate Executive Committee Separation Program (the “Plan”) and (b) the
Company’s execution of a release in favor of the Executive, on the date this
General Release becomes irrevocable, substantially in the form attached hereto
as Annex 1, and conditioned upon such payments and provisions, do hereby REMISE,
RELEASE, AND FOREVER DISCHARGE Air Products and Chemicals, Inc. (the “Company”)
and each of its past or present subsidiaries and affiliates, its and their past
or present officers, directors, shareholders, employees and agents, their
respective successors and assigns, heirs, executors and administrators, the
pension and employee benefit plans of the Company, or of its past or present
subsidiaries or affiliates, and the past or present trustees, administrators,
agents, or employees of the pension and employee benefit plans (hereinafter
collectively included within the term the “Company”), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity, which I ever
had, now have, or hereafter may have, or which my heirs, executors or
administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of my employment with the Company to the date of
these presents and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to my employment
relationship and the termination of my employment relationship with the Company,
including but not limited to, any claims which have been asserted, could have
been asserted, or could be asserted now or in the future under any federal,
state or local laws, including any claims under the Pennsylvania Human Relations
Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act of 1973,
29 USC §§ 701 et seq., as amended, Title VII of the Civil Rights Act of 1964,
42 USC §§ 2000e et seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60/
et seq., as applicable, the Age Discrimination in Employment Act of 1967, 29 USC
§§ 621 et seq., as amended (“ADEA”), the Americans with Disabilities Act, 29 USC
§§ 706 et seq., and the Employee Retirement Income Security Act of 1974, 29 USC
§§ 301 et seq., as amended, any contracts between the Company and me and any
common law claims now or hereafter recognized and all claims for counsel fees
and costs; provided, however, that this Release shall not apply to any
entitlements under the terms of the Plan or under any other plans or programs of
the Company in which I participated and under which I have accrued and become
entitled to a benefit other than under any Company separation or severance plan
or programs. Notwithstanding the foregoing, I understand that I shall be
indemnified by the Company as to any liability, cost or expense for which I
would have been indemnified during employment, in accordance with the Company’s
certificate of incorporation or insurance coverages in force for employees of
the Company serving in executive capacities for actions taken on behalf of the
Company within the scope of my employment by the Company.

2. Subject to the limitations of paragraph 1 above, I expressly waive all rights
afforded by any statute which expressly limits the effect of a release with
respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

 

16



--------------------------------------------------------------------------------

3. I hereby agree and recognize that my employment by the Company was/will be
permanently and irrevocably severed on             , 20     and the Company has
no obligation, contractual or otherwise to me to hire, rehire or reemploy me in
the future. I acknowledge that the terms of the Plan provide me with payments
and benefits which are in addition to any amounts to which I otherwise would
have been entitled.

4. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local statute or regulation, or of any duty owed by the Company and
that the Plan was, and this Release is, executed voluntarily to provide an
amicable resolution of my employment relationship with the Company.

5. I hereby acknowledge that nothing in this Release shall prohibit or restrict
me from: (a) making any disclosure of information required by law; (b) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (c) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

6. I hereby certify that I have read the terms of this Release, that I have been
advised by the Company to discuss it with my attorney, that I have received the
advice of counsel and that I understand its terms and effects. I acknowledge,
further, that I am executing this Release of my own volition with a full
understanding of its terms and effects and with the intention of releasing all
claims recited herein in exchange for the consideration described above, which I
acknowledge is adequate and satisfactory to me. None of the above named persons,
nor their agents, representatives or attorneys have made any representations to
me concerning the terms or effects of this Release other than those contained
herein.

7. I hereby acknowledge that I have been informed that I have the right to
consider this Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this Release for a period of seven
days following execution by giving written notice to the Company at
7201 Hamilton Boulevard, Allentown Pennsylvania 18195-1501, Attention: General
Counsel.

8. I hereby further acknowledge that the terms of the Noncompetition,
Nonsolicitation, and Nondisparagement Agreement between the Company and me dated
                    continue to apply for the balance of the time periods
provided therein and that I will abide by and fully perform my obligations
thereunder.

 

17



--------------------------------------------------------------------------------

Intending to be legally bound hereby, I execute the foregoing Release this
    day of         , 20     .

 

 

Witness

   

 

Executive

 

18



--------------------------------------------------------------------------------

ANNEX 1

GENERAL RELEASE

1. Air Products and Chemicals, Inc. (the “Company”) on its behalf and on behalf
of its subsidiaries and affiliates, their officers, directors, partners,
employees and agents, their respective successors and assigns, heirs, executors
and administrators (hereinafter collectively included within the term
“Company”), for and in consideration of                     (the “Executive”)
executing the general release of claims against the Company dated
                    (the “Executive’s Release of the Company”), and other good
and valuable consideration, does hereby REMISE, RELEASE, AND FOREVER DISCHARGE
the Executive, his assigns, heirs, executors and administrators (hereinafter
collectively included within the term “Executive”), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity, which it ever
had, now have, or hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of the Executive’s employment with the Company to
the date of this Release arising from or relating in any way to the Executive’s
employment relationship and the termination of his employment relationship with
the Company, including but not limited to, any claims which have been asserted,
could have been asserted, or could be asserted now or in the future under any
federal, state or local laws, any contracts between the Company and the
Executive, other than the Executive’s Release of the Company, the Executive’s
Noncompetition, Nonsolicitation, and Nondisparagement Agreement with the
Company, the Employee Patent and Confidential Information Agreement entered into
by the Executive on                     , and the Executive’s outstanding
incentive award agreements granted under the Company’s Long-Term Incentive Plan,
and any common law claims now or hereafter recognized and all claims for counsel
fees and costs, but in no event shall this release apply to any action
attributable to a criminal act or to an action outside the scope of the
Executive’s employment.

2. Subject to the limitations of paragraph 1 above, the Company expressly waives
all rights afforded by any statute which expressly limits the effect of a
release with respect to unknown claims. The Company understands the significance
of this release of unknown claims and the waiver of statutory protection against
a release of unknown claims.

3. The Company hereby certifies that it has been advised by counsel in the
preparation and review of this Release.

Intending to be legally bound hereby, Air Products and Chemicals, Inc. executes
the foregoing Release this     day of         , 20     .

 

    By:  

 

 

Witness

     

 

19



--------------------------------------------------------------------------------

APPENDIX B

NONCOMPETITION, NONSOLICITATION, AND

NONDISPARAGEMENT AGREEMENT

I,                     (the “Executive”), for and in consideration of
(a) certain severance benefits to be paid and provided to me by Air Products and
Chemicals, Inc. (the “Company”) under the Air Products and Chemicals, Inc.
Corporate Executive Committee Separation Program (the “Plan”), and (b) the
Company’s execution of a release in favor of the Executive, I, the Executive,
hereby covenant and agree as follows:

1. The Executive acknowledges that the Company is generally engaged in business
throughout the world. During the Executive’s employment by the Company and for
two years after the Executive’s Employment Termination Date (as defined in the
Plan), the Executive agrees that he will not, unless acting with the prior
written consent of the Company, directly or indirectly, own, manage, control, or
participate in the ownership, management or control of, or be employed or
engaged by, or be otherwise affiliated or associated with, as an officer,
director, employee, consultant, independent contractor or otherwise: (a) any
person who is engaged, in any manner anywhere, in any business which, as of the
Employment Termination Date, is engaged in by the Company or has been reviewed
with the Board for development to be owned or managed by the Company (together
“competitive businesses”), or (b) any person who has an ownership interest in a
competitive business or an affiliate of such a person. Executive’s passive
ownership of not more than 5% of the equity of a publicly traded entity shall
not be deemed to be a violation of this paragraph.

2. The Executive also agrees that he will not, directly or indirectly, during
the period described in paragraph (1), induce any person who is an employee,
officer, director, or agent of the Company, to terminate such relationship, or
employ, assist in employing or otherwise be associated in business with any
present or former employee or officer of the Company, including without
limitation those who commence such positions with the Company after the
Employment Termination Date.

3. For the purposes of this Agreement:

(a) the term “Company” shall be deemed to include Air Products and Chemicals,
Inc. and the subsidiaries and affiliates of Air Products and Chemicals, Inc.

(b) the term “person” shall include an individual, a publicly-traded or
privately-held corporation or equivalent thereof under foreign law, a
partnership, an association, a joint stock company, a trust, any unincorporated
association, or any business organization; and may include an affiliate of the
Company.

(c) the term “affiliate” of a specified person shall mean any corporation,
partnership, joint venture, business organization, trust, or other non-natural
person in which the specified person directly or indirectly holds an interest,
which is under common control with the specified person, or of which the
specified person is an executive officer, manager, trustee, executor, or similar
controlling person.

4. The Executive acknowledges and agrees that the restrictions contained in this
Agreement are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered

 

20



--------------------------------------------------------------------------------

by the Company should the Executive breach the provisions of this Section. The
Executive represents and acknowledges that (a) the Executive has been advised by
the Company to consult the Executive’s own legal counsel in respect of this
Agreement, (b) the Executive has consulted with and been advised by his own
counsel in respect of this Agreement, and (c) the Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with the Executive’s counsel.

5. The Executive further acknowledges and agrees that a breach of the
restrictions in this Agreement will not be adequately compensated by monetary
damages. The Executive agrees that the Company shall be entitled to
(a) preliminary and permanent injunctive relief, without the necessity of
proving actual damages, or posting of a bond, (b) an equitable accounting of all
earnings, profits and other benefits arising from any violation of this
Agreement, and (c) enforce the terms, including requiring forfeitures, under
other plans, programs and agreements under which the Executive has been granted
a benefit contingent on a covenant similar to those contained in this Agreement,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled. In the event that the provisions of this
Agreement should ever be adjudicated to exceed the limitations permitted by
applicable law in any jurisdiction, it is the intention of the parties that the
provision shall be amended to the extent of the maximum limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise shall be
enforced to the maximum extent permitted by law.

6. If the Executive breaches his obligations under this Agreement, he agrees
that suit may be brought, and that he consents to personal jurisdiction, in the
United States District Court for the Eastern District of Pennsylvania, or in any
court of general jurisdiction in Allentown, Pennsylvania; consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding; and waives any objection which he may have to the laying of venue of
any such suit, action or proceeding in any such court. The Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices, or other papers with respect thereto. EACH PARTY HERETO
IRREVOCABLY AGREES TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR
COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF
THIS NONCOMPETITION AGREEMENT.

7. Executive further agrees, covenants, and promises that he will not in any way
communicate the terms of this Agreement to any person other than his immediate
family and his attorney and financial consultant or when necessary to advise a
third party of his obligations under this Agreement. Notwithstanding the
foregoing, the Company and Executive also agree that for a period of two years
following the Employment Termination Date, Executive will provide and that at
all times after the date hereof the Company may similarly provide, with prior
written notice to Executive, a copy of this Agreement to any business or
enterprise (a) which Executive may directly or indirectly own, manage, operate,
finance, join, control or of which he may participate in the ownership,
management, operation, financing, or control, or (b) with which Executive may be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant, or otherwise, or in connection with which Executive
may use or permit to be used Executive’s name. Executive agrees not to disparage
the name, business reputation, or business practices of the Company or its
subsidiaries or affiliates, or its or their officers, employees, or directors,
and the Company agrees not to disparage the name or business reputation of
Executive.

 

21



--------------------------------------------------------------------------------

8. The Executive hereby expressly acknowledges and agrees that (a) the
provisions of the Employee Patent and Confidential Information Agreement entered
into by him on                     , shall continue to apply in accordance with
its terms, and (b) the provisions of the Executive’s outstanding incentive award
agreements granted under the Company’s Long-Term Incentive Plan, as defined in
the Plan, shall continue to apply in accordance with their terms except as
otherwise provided in Section 3.04 of the Plan.

9. No failure or delay on the part of the Company in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power preclude any further or other
exercise thereof or the exercise of any other right or power hereunder. No
modification or waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective until the same
shall be in writing and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on any party in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

10. Notices under this Agreement shall be in writing and sent via overnight mail
as follows:

 

To:      Company’s General Counsel      To:      Executive      7201 Hamilton
Boulevard                Allentown, PA 18195-1501          

11. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without reference to its principles of
conflict of law. This Agreement shall extend to and enure to the benefit of the
respective successors and assigns of the Company.

Intending to be legally bound hereby, I execute the Noncompetition,
Nonsolicitation, and Nondisparagement Agreement this     day of         , 20
    .

 

 

Witness

   

 

Executive

 

22